Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.

Response to Amendment
The amendment filed 7/11/2022 has been entered.  Claims 1-3, 5-8, and 10-14 remain pending in the application.  

	Response to Arguments
Applicant amends independent claim 1 to recite “generating a second image by photographing the object with the camera at a second time point in which the marker is not in view of the camera and thus …”.  Applicant argues on pages 7-13 regarding claims 1-3, 5-8, and 10-14 that the prior art previously cited does not teach the newly amended limitations.  However, these arguments are moot, where Mitarai is now modified with Kam and Gao to teach the limitations as recited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US PGPUB 20160371829) in view of Kam et al. (NPL “An Improvement on ArUco Marker for Pose Tracking Using Kalman Filter”) and in further view of Gao et al. (NPL “A stable and accurate marker-less augmented reality registration method”).
As per claim 1, Yamaguchi discloses a method, performed by a computing device, of generating three-dimensional model data of an object (Yamaguchi, abstract), the method comprising:
generating a first image by photographing an object positioned on a board including a marker with a camera at a first time point, and storing first view data of the camera at this time (Yamaguchi, Fig. 1, #101, where a captured image is obtained);
generating first relative pose data of the object, based on the marker included in the first image (Yamaguchi, Fig. 1, #102, [0067]-[0068], and [0074], where a first position and posture of the camera is estimated using a marker in the image, the camera pose is used to determine its position relative to the photographed object; this estimate includes a rotational and translational component);
estimating pose data of the object, based on the first view data of the camera and first relative pose data of the object (Yamaguchi, Fig. 10 and [0004], where the marker #11 is set at a fixed position relative to the object #12, thus once the camera’s position relative to the marker is known, that is used to calculate the object’s position);
generating a second image by photographing the object with the camera, and generating second view data of the camera at this time (Yamaguchi, Fig. 1, #101 and [0069]-[0070], where a captured image is obtained and this same image is used to generate a second position and posture using a markerless system; it also determines the position and posture of the camera relative to the object but not using markers; this information includes a rotational and translational component); and 
estimating second relative pose data of the object, based on the pose data of the object and the second view data of the camera (Yamaguchi, Fig. 1, #102, where a second position and posture of the camera are estimated using a markerless system using the image).
Yamaguchi discloses a system that makes two estimates of a camera position relative to an object with an associated marker, one using the marker and one using a markerless system, and uses the estimate generated using the markerless system if the marker captured estimate fails.  Yamaguchi doesn’t disclose capturing the images at two separate time points.  However Kam discloses generating a second image by photographing the object with the camera at a second time point, and generating second view data of the camera at this time (Kam, Section III B., where poses at successive time points are tracked using a Kalman filter, and abstract, the purpose of this is for pose estimation if the marker is temporarily blocked); and
generating a second image by photographing the object with the camera at a second time point in which the marker is not in view of the camera and thus the marker is not included in the second image as photographed  (Kam Figure 3, abstract, and Section V, where some views are taken while the marker view is temporarily blocked), and 
2estimating second relative pose data of the object, based on the pose data of the object and the second view data of the camera  (Kam, Figure 3 and Sections IV and V, where the Kalman filter is used to estimate the pose when the marker is blocked; this maps to estimating the pose based on a previous pose of the object along with the camera’s view).
Yamaguchi and Kam are analogous since both of them are dealing with the determination of camera pose data using markers. Yamaguchi provides a way of capturing a marker-based camera pose estimate and a markerless camera pose estimate from a single image. Kam provided a way of capturing multiple images of an object using a single camera at different time points, and determining the camera pose using markers, and estimating the camera pose relative to the object when the marker is not visible using a Kalman filter. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of a Kalman filter to estimate the marker’s location taught by Kam into the modified invention of Yamaguchi such that the system will be able to estimate the location of the object and know the location of the marker even if it becomes temporarily blocked (Kam, abstract and Section V).
Yamaguchi in view of Kam doesn’t disclose but Gao discloses the first view data of the camera being a matrix for converting a coordinate value on a world coordinate system onto a first camera coordinate system defined by a pose of the camera at the first time point (Gao, Section II B, last paragraph, “The virtual object is finally registered in the real world, which go through a series of coordinate system transformations (from the world coordinate system to the camera coordinate system to the crop coordinate system, and to the screen coordinate system”);
wherein the first relative pose data of the object being a matrix for converting a coordinate value on an object coordinate system defined by the marker onto the first camera coordinate system (Gao, Section 1, last paragraph, “we use the precise positioning function of the Visual SLAM (V-SLAM) and the transformation matrix to set camera poses in order to render the coordinate system under the camera frame for the three-dimensional registration of the virtual object” and Section II, first paragraph, “locating the camera position by processing each image frame and decide when to insert a new keyframe. Firstly, the feature matching process is initialized with the previous frame …”, thus it’s done for multiple frames thus for a frame taken at a later time point),
the pose data of the object being a matrix for converting a coordinate value on an object coordinate system onto the world coordinate system (Gao, Section II, first paragraph, “We used the three-dimensional model to identify the object and get the transformation matrix. After this process together with the V-SLAM, the camera position is obtained and the pose is converted to the OpenGL coordinate system under the ModelView matrix”).
Yamaguchi in view of Kam and Gao are analogous since both of them are dealing with the determination of camera pose data. Yamaguchi in view of Kam provides a way of capturing a marker-based camera pose estimate and a markerless camera pose estimate from a single image. Gao provided a way of performing V-SLAM to generate a dense point cloud of an environment to which it can use various matrices to determine the location of a real object and add a virtual object to the scene near the real object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of one or more matrices to transform camera coordinates to world coordinates or vice versa from Gao into the modified invention of Yamaguchi in view of Kam in order to add a real-time dense map to improve object recognition in order the produce stable and high-registration accuracy of virtual objects to real objects (Gao, Section I, last paragraph).

As per claim 10, claim 1 is incorporated and Yamaguchi in view of Kam doesn’t disclose but Gao discloses wherein the second view data of the camera is a matrix for converting a coordinate value on the world coordinate system onto a second camera coordinate system defined by a pose of the camera at the second time point (Gao, Section II B, last paragraph, “The virtual object is finally registered in the real world, which go through a series of coordinate system transformations (from the world coordinate system to the camera coordinate system to the crop coordinate system, and to the screen coordinate system”).
See claim 1 rejection for reason to combine.

As per claim 11, claim 10 is incorporated and Yamaguchi in view of Kam doesn’t disclose but Gao discloses wherein the second relative pose data of the object is a matrix for converting a coordinate value on the object coordinate system onto the second camera coordinate system (Gao, Section 1, last paragraph, “we use the precise positioning function of the Visual SLAM (V-SLAM) and the transformation matrix to set camera poses in order to render the coordinate system under the camera frame for the three-dimensional registration of the virtual object” and Section II, first paragraph, “locating the camera position by processing each image frame and decide when to insert a new keyframe. Firstly, the feature matching process is initialized with the previous frame …”, thus it’s done for multiple frames thus for a frame taken at a later time point).
See claim 1 rejection for reason to combine.

As per claim 12, claim 11 is incorporated and Yamaguchi in view of Kam doesn’t disclose but Gao discloses wherein the estimating of the pose data of the object comprises:  calculating first pose data representing a pose of the camera at the first time point on the world coordinate system, based on the first view data of the camera (Gao, Section II, first paragraph, “the camera position is obtained and the pose is converted to the OpenGL coordinate system under the ModelView matrix”; this maps to converting the camera pose to the world (OpenGL) coordinate system); and
calculating the pose data of the object by multiplying the first pose data by the first relative pose data of the object (Gao, Section II, first paragraph, where registering the 3D virtual object (it’s being registered to a real object) maps to calculating the pose data (of the real object) so the virtual object can be attached to it).
See claim 1 rejection for reason to combine.

As per claim 13, claim 11 is incorporated and Yamaguchi in view of Kam doesn’t disclose but Gao discloses wherein the second relative pose data of the object is calculated by multiplying the second view data of the camera by the pose data of the object (Gao, Section II, first paragraph, “locating the camera position by processing each image frame and decide when to insert a new keyframe. Firstly, the feature matching process is initialized with the previous frame …”).
See claim 1 rejection for reason to combine.

As per claim 14, claim 1 is incorporated and Yamaguchi in view of Kam doesn’t disclose but Gao discloses wherein the first view data of the camera, the first relative pose data of the object, and the pose data of the object are each in a form of a 4 x 4 pose matrix including a 3 x 3 rotation matrix and a 3 x 1 translation matrix (Gao, Section II B, equation 5, where the transformation includes both translation and rotational components; when multiplied together would produce a 4x4 matrix).
See claim 1 rejection for reason to combine.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US PGPUB 20160371829) in view of Kam et al. (NPL “An Improvement on ArUco Marker for Pose Tracking Using Kalman Filter”) and in further view of Gao et al. (NPL “A stable and accurate marker-less augmented reality registration method”) and in further view of Mitarai et al. (US PGPUB 20120321173).
As per claim 2, claim 1 is incorporated and Yamaguchi in view of Kam and Gao doesn’t disclose but Mitarai discloses generating first relative pose information based on the first relative pose data of the object, and storing the first image and the first relative pose information as training data or transmitting the first image and the first relative pose information to a server communicating with the computing device (Mitarai, Fig. 1 and [0044], where images of the object are taken by a user holding a camera, and the images are outputted externally and transmitted to the image input unit #102 where it is processed; storage of the image is inherent, and [0084]-[0086], where imaging position and orientation data is transmitted to the classifier learning unit for training an AI model); and
generating second relative pose information based on the second relative pose data of the object, and storing the second image and the second relative pose information as training data or transmitting the second image and the second relative pose information to the server communicating with the computing device (Mitarai, Fig. 1 and [0044], where images of the object are taken by a user holding a camera, and the images are outputted externally and transmitted to the image input unit #102 where it is processed; storage of the image is inherent, and [0084]-[0086], where imaging position and orientation data of multiple images of the object are stored and sent to the classifier learning unit).
Yamaguchi in view of Kam and Gao and Mitarai are analogous since both of them are dealing with the determination of camera pose data using markers and/or markerless methods. Yamaguchi in view of Kam and Gao provides a way of capturing a marker-based camera pose estimate and a markerless camera pose estimate from a single image. Mitarai provided a way of capturing an image of an object from multiple viewpoints for training a classifier to recognize the object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of images captured at different times taught by Mitarai into the modified invention of Yamaguchi in view of Kam and Gao such that the system will be able to obtain a great amount of data for training a classifier to recognize the object from an arbitrary viewpoint (Mitarai, [0002]-[0006]).

As per claim 5, claim 1 is incorporated and Yamaguchi in view of Kam and Gao doesn’t disclose but Mitarai discloses wherein the object is arranged in a preset direction at a preset position with respect to the marker (Mitarai, Fig. 2 and [0051], where a measurement base has a support and a 3D coordinate system with an origin where the support is, and [0079], where the object is set on the support; and Fig. 1 and [0079], where thus the object is arranged in a preset position with respect to markers attached to the measurement base).
See claim 2 rejection for reason to combine.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US PGPUB 20160371829) in view of Kam et al. (NPL “An Improvement on ArUco Marker for Pose Tracking Using Kalman Filter”) and in further view of Gao et al. (NPL “A stable and accurate marker-less augmented reality registration method”) in further view of Mitarai et al. (US PGPUB 20120321173) as applied to claim 2 above, and in further view of Rad et al. (NPL “Bb8: A scalable, accurate, robust to partial occlusion method for predicting the 3d poses of challenging objects without using depth”).
As per claim 3, claim 2 is incorporated and Yamaguchi in view of Kam, Gao, and Mitarai doesn’t disclose but Rad discloses receiving size information of a virtual block corresponding to the object, wherein the generating of the first relative pose information comprises: generating a virtual block coordinate on the object coordinate system, based on the size information of the virtual block (Rad, Figure 1 and p. 3829, first column, third paragraph, where a bounding box is created around the object and 2D projections of the corners of the bounding box are generated; the 3D bounding box maps to a virtual block);
generating a virtual block coordinate on the first camera coordinate system at the first time point, based on the virtual block coordinate on the object coordinate system and the first relative pose data of the object (Rad, Figure 3 and Section 3.2, where the four corners of the object’s bounding box are projected onto the 2D image; this maps to generating a virtual block coordinate on a camera coordinate system); and
generating, as the first relative pose information, a virtual block coordinate on a two-dimensional camera coordinate system at the first time point, based on the virtual block coordinate on the first camera coordinate system (Rad, Sections 3.2 and 3.5, where the 2D projections are used as AI model training images).
Yamaguchi in view of Kam, Gao, and Mitarai and Rad are analogous since both of them are dealing with the determination of camera pose data using markers and/or markerless methods. Yamaguchi in view of Kam, Gao, and Mitarai provides a way of capturing a marker-based camera pose estimate and a markerless camera pose estimate from a single image. Rad provided a way of capturing multiple images of an object using a single camera at different time points, and determining the camera pose using markers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of the corners of 3D bounding boxes of an object projected onto a 2D image taught by Rad into the modified invention of Yamaguchi in view of Kam, Gao, and Mitarai o such that object recognition can be performed more quickly than other methods (Rad, Section 1, last paragraph).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US PGPUB 20160371829) in view of Kam et al. (NPL “An Improvement on ArUco Marker for Pose Tracking Using Kalman Filter”) in view of Gao et al. (NPL “A stable and accurate marker-less augmented reality registration method”) as applied to claim 1 above, and in further view of Mur-Artal (NPL “ORB-SLAM: a versatile and accurate monocular SLAM system”) (hereinafter Mur-Artal ‘15).
As per claim 6, claim 1 is incorporated and Yamaguchi in view of Kam and Gao doesn’t disclose but Mur-Artal ’15 discloses wherein the generating of the second view data of the camera comprises: estimating a direction and magnitude of a translational motion and a direction and magnitude of a rotational motion in response to a motion of the camera between the first time point and the second time point (Mur-Artal ‘15, Fig. 2 (a) and Section III C, where the keyframe positions show the location and movement of the camera frame-to-frame, and p. 1150, second column, where the system continues to work under “hard conditions” such as rotations, thus camera rotations are accounted for); and
generating the second view data of the camera based on the first view data of the camera, the direction and magnitude of the translational motion, and the direction and magnitude of the rotational motion (Mur-Artal ‘15, Fig. 2, where the keyframes show the direction and magnitude of the camera’s translational motion and direction and rotational motion).
Yamaguchi in view of Kam and Gao and Mur-Artal ‘15 are analogous since both of them are dealing with the determination of camera pose data using markers and/or markerless methods. Yamaguchi in view of Kam and Gao provides a way of capturing a marker-based camera pose estimate and a markerless camera pose estimate from a single image. Mur-Artal ‘15 provided a way of performing SLAM (simultaneous localization and mapping) using a single camera. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the tracking of feature points using a SLAM method taught by Mur-Artal ‘15 into the modified invention of Yamaguchi in view of Kam and Gao in order to be able to track the camera in real time (Mur-Artal ‘15, abstract and Section 1).

As per claim 7, claim 6 is incorporated and Yamaguchi in view of Kam and Gao doesn’t disclose but Mur-Artal ’15 discloses wherein the direction and magnitude of the translational motion and the direction and magnitude of the rotational motion are estimated based on a change between feature points of the first image and feature points of the second image (Mur-Artal ‘15, abstract and Section 1, where SLAM works by tracking features between images taken serially by a monocular camera, and p. 1150, second column, where the system continues to work under “hard conditions” such as rotations, thus camera rotations are accounted for).
See claim 6 rejection for reason to combine.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US PGPUB 20160371829) in view of Kam et al. (NPL “An Improvement on ArUco Marker for Pose Tracking Using Kalman Filter”) in view of Gao et al. (NPL “A stable and accurate marker-less augmented reality registration method”) in further view of Mur-Artal (NPL “ORB-SLAM: a versatile and accurate monocular SLAM system”) (hereinafter Mur-Artal ‘15) as applied to claim 6 above, and in further view of Mur-Artal (NPL “Visual-inertial monocular SLAM with map reuse”) (hereinafter Mur-Artal ’17).
As per claim 8, claim 6 is incorporated and Yamaguchi in view of Kam, Gao, and Mur-Artal ’15 doesn’t disclose but Mur-Artal ’17 discloses wherein the direction and magnitude of the translational motion and the direction and magnitude of the rotational motion are estimated based on a change between feature points of the first image and feature points in the second image and a sensor value of an inertial sensor in the camera (Mur-Artal ‘17, Fig. 1, where the translations and rotations of camera movement are tracked in building the environment, and abstract and II, where inertial measurements are taken and tracked as well as camera position and rotation).
Yamaguchi in view of Kam, Gao, and Mur-Artal ‘15 and Mur-Artal ’17 are analogous since both of them are dealing with the determination of camera pose data using markers and/or markerless methods. Yamaguchi in view of Kam and Mur-Artal ’15 provides a way of capturing a marker-based camera pose estimate and a markerless camera pose estimate from a single image. Mur-Artal ‘17 provided a way of performing SLAM (simultaneous localization and mapping) tracking motions of a single camera along with inertial sensor measurements. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the tracking of feature points using a SLAM method taught by Mur-Artal ‘17 into the modified invention of Yamaguchi in view of Kam and Mur-Artal ‘15 in order to be able to close loops and produce zero drift when camera tracking (Mur-Artal, abstract).

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/Primary Examiner, Art Unit 2619